Citation Nr: 1748625	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-18 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for a respiratory disability manifested by sleep apnea and postoperative bronchopulmonary intralobular sequestration of the right lung with residual obstructive lung disease.

2.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood prior to April 4, 2016, and in excess of 50 percent thereafter.

3.  Entitlement to an initial compensable rating for tension headaches.

4.  Entitlement to an initial rating in excess of 10 percent for cervical sprain and spondylosis (hereinafter "neck disability").

5.  Entitlement to an initial rating in excess of 10 percent for lumbar sprain and thoracic spondylosis (hereinafter "low back disability").

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1989 to August 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009, February 2010, and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Jurisdiction subsequently transferred to the RO in Atlanta, Georgia.

In February 2010, the RO granted a separate 50 percent disability rating for obstructive sleep apnea; however, in May 2011, the RO found clear and unmistakable error (CUE) in the February 2010 rating decision, in that it granted a separate evaluation for obstructive sleep apnea despite the Veteran being in receipt of a 10 percent disability rating for coexisting respiratory disorders.  Thus, the RO assigned a single 50 percent disability rating, effective September 1, 2009, for sleep apnea and postoperative bronchopulmonary intralobar sequestration of the right lung with residual obstructive lung disease.  

The Board previously considered this appeal in February 2016, and remanded these issues for additional development in order to request VA treatment records and schedule VA examinations.  After the development was completed, the case returned to the Board for further appellate review.

In a February 2017 rating decision, the RO granted a staged 50 percent rating for adjustment disorder, effective April 4, 2016.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In a May 2017 rating decision, the issues of entitlement to a temporary total disability rating for a period of convalescence following bronchopulmonary intralobular sequestration of the right lung and special monthly compensation based on housebound criteria were granted from September 1, 2009, until November 30, 2009.

The issues of entitlement to increased ratings for a neck disability, low back disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's respiratory disability is primarily manifested by sleep apnea with use of a CPAP machine.

2.  From September 1, 2009, until January 15, 2014, the Veteran's adjustment disorder more nearly approximated symptoms productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anhedonia, insomnia, fatigue, overeating, feelings of worthlessness, problems concentrating, and feeling restless, as well as some mood deficiencies, as evidenced by mild to moderate depression.

3.  From January 16, 2014, to April 3, 2016, the Veteran's adjustment disorder more nearly approximated symptoms productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to the following symptoms: depressed mood; anxiety; chronic sleep impairment; flattened affect; impaired judgment; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene.

4.  Since April 4, 2016, the Veteran's adjustment disorder more nearly approximated symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation due to the following symptoms: depressed mood; suspiciousness; chronic sleep impairment; impairment of short and long term memory; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting.

5.  Throughout the period on appeal, the Veteran's tension headaches more nearly approximated symptoms characterized by prostrating attacks averaging one in two months over the last several months. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for a respiratory disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6844-6847 (2017).

2.  The criteria for a 50 percent rating, and no higher, from September 1, 2009, until January 15, 2014, for an adjustment disorder have been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2017).

3.  The criteria for a 70 percent rating, and no higher, from January 16, 2014, to April 3, 2016, for an adjustment disorder have been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2017).

4.  The criteria for a rating in excess of 50 percent since April 4, 2016, for an adjustment disorder have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2017).

5. The criteria for a rating in excess of 10 percent for headaches have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Rating for Respiratory Disability

The Veteran contends that a rating in excess of 50 percent is warranted for his service-connected respiratory disability, which consists of sleep apnea and postoperative bronchopulmonary intralobular sequestration of the right lung with residual obstructive lung disease.  The Veteran's respiratory disability was rated at 100 percent from September 1, 2009, to November 30, 2009, and at 50 percent since December 1, 2009.  This disability is rated under 38 C.F.R. § 4.96, Diagnostic Code (DC) 6844-6847.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  

DC 6844 is subject to the General Rating Formula for Restrictive Lung Disease (DCs 6840 through 6845).  A 10 percent rating is warranted for FEV-1 of 71 to 80 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 66 to 80 percent predicted.  The next higher rating, 30 percent, is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted. 

A 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6844.

DC 6847 provides ratings for sleep apnea syndromes (obstructive, central, and mixed).  Sleep apnea that is asymptomatic, but with documented sleep disorder breathing, receives a noncompensable (0 percent) rating.  Sleep apnea that is persistent, with daytime hypersomnolence, is rated at 30 percent.  Sleep apnea that requires the use of a breathing assistance device, such as continuous airway pressure (CPAP) machine, is rated at 50 percent.  Sleep apnea that manifests chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy, is rated at 100 percent.  38 C.F.R. § 4.97.

Ratings for coexisting respiratory conditions such as postoperative bronchopulmonary intralobular sequestration of the right lung with residual obstructive lung disease (DC 6844) and sleep apnea (DC 6847) will not be combined with each other.  Rather, a single disability rating will be assigned under the Diagnostic Code that reflects the predominant disability with elevation to the next higher rating where the severity of the overall disability warrants such elevation.

After a full review of the record, and as discussed below, the Board concludes that an initial rating in excess of 50 percent for a respiratory disability is not warranted.  

The Veteran received a pre-discharge VA examination in April 2009.  At this time, the Veteran endorsed difficulty breathing, a bilateral lung fiberoptic bronchoscopy, and sleep apnea with CPAP machine.  The examiner noted that the Veteran had a diagnosis of sleep apnea since February 2009 and exhibited symptoms of trouble keeping awake during the daytime and use of a CPAP machine.  The Veteran also had a diagnosed history of bilateral lung fiberoptic bronchoscopy that existed since 1997.  He said that the condition affected his body weight and he gained 20 pounds over four years.  The Veteran's symptoms included cough, sputum, and pain in the chest.  He stated that he would cough up a gel of spit when he gets a cold.  Previous treatment included antibiotics, but he was not taking any medication at the time.  Functional impairment included occasional shortness of breath.  Other symptoms of breathing difficulty included cough, purulent sputum, blood or blood-tinged sputum, and shortness of breath after walking five blocks.  He said that shortness of breath would sometimes occur at rest.  There were no asthma attacks, episodes of respiratory failure, or infections.  

Upon physical examination, the Veteran's lungs were clear to auscultation in all lobes, without evidence of wheezing, rales or rhonchi.  X-rays showed right lower lobe bulla and fibrosis.  The Veteran's forced expiratory volume in one second (FEV-1) was 73 percent.  His FEV-1/FVC was 94 percent.  X-rays of the chest area were normal.  The examiner noted that the FEV-1 finding of 73 percent most accurately depicted the Veteran's current respiratory status.  The examiner did note that a CT of the Veteran's chest was performed on January 23, 2009, which showed right lower lobe cystic/cavitary lesion consistent with bronchopulmonary intralobar sequestration.  The Veteran was also diagnosed with mild obstructive lung disease.  Subjective symptoms included shortness of breath, but objectively, there was no significant change with bronchodilator.  There was no cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure.

The Veteran received another VA examination in October 2010 to assess his respiratory disability.  The examiner noted that the Veteran only had a positive history of sleep apnea.  Possible related symptoms included daytime hypersomnolence, snoring, and sleep disruption.  There was no history of orthopnea or swelling, but there was a positive history for paroxysmal nocturnal dyspnea.  Physical examination did not reveal evidence of congestive heart failure, or pulmonary hypertension.  There was no evidence of abnormal breath sounds.  The examiner continued the diagnosis for sleep apnea and found that it did not affect his ability to work or activities of daily living.

VA treatment records throughout the period on appeal document the Veteran's respiratory disabilities, but do not contain findings showing any increased worsening.  For instance, pulmonary function tests from August 2013 were read as normal lung volumes and normal diffusing capacity.  There was mild airflow obstruction with reversibility with bronchodilator inhalation.

The Veteran received another VA respiratory examination in March 2016.  He endorsed a decrease in his exercise capacity.  The examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, the use of antibiotics, or outpatient oxygen therapy.  There were no pulmonary conditions.  The pulmonary function testing (PFT) results showed the following for pre-bronchodilator: FVC was 98 percent; FEV-1 was 72 percent; FEV-1/FVC was 59 percent, and; DLCO was 126 percent.  The post-bronchodilator PFT results showed the following: FVC was 104 percent; FEV-1 was 82 percent, and; FEV-1/FVC was 63 percent.  The examiner found that the FVC percentage most accurately represented the Veteran's respiratory disability.  The examiner also commented that there were no other significant diagnostic test findings and/or results.  The examiner noted that recent chest x-rays were read as within normal limits except for evidence of the previous surgery.  There was no residual from the bronchopulmonary intralobular sequestration.  Pulmonary function tests from April 2016 were read as normal lung volumes and normal diffusing capacity.  There was mild airflow obstruction with reversibility with bronchodilator inhalation.  Lastly, the examiner opined that the Veteran's respiratory disability was not found to affect his ability to work.

The Veteran also received a VA examination for sleep apnea in March 2016.  The examiner noted the Veteran's current diagnosis for sleep apnea and the prescribed use of a CPAP machine.  Other than the CPAP machine, the Veteran was not found to have any required use of continuous medication or use of a breathing assistance device.  There were no current findings, signs, or symptoms attributable to sleep apnea.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  The examiner found that the Veteran's obstructive sleep apnea symptoms were controlled with nightly use of CPAP.  Lastly, the examiner opined that the Veteran's sleep apnea did not affect his ability to work.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his respiratory disability.  The Veteran is competent to report symptomatology relating to his respiratory disability to the extent it requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate Diagnostic Codes.  The Board finds that the question of the severity of his respiratory disability is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.

Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his respiratory disability.  The Veteran does not meet or more nearly approximate the DC 6847 criteria for the next highest rating, 100 percent, because he has not been shown to have sleep apnea that is manifested by chronic respiratory failure with carbon dioxide retention, cor pulmonale, or require a tracheostomy.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected respiratory disability is primarily manifested by use of a CPAP machine for sleep apnea.  There is no medical or lay evidence of other respiratory symptoms that would not result in the pyramiding of other respiratory-related Diagnostic Codes.  The Board has considered whether higher ratings are available under DC 6844.  However, the evidence throughout the period on appeal has not shown that the Veteran's postoperative bronchopulmonary intralobular sequestration of the right lung with residual obstructive lung disease to exhibit symptoms akin to at least a 60 percent rating based on a FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  These symptoms have also not more nearly approximated a 100 percent rating at any point for a FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6844.  Accordingly, a higher rating under other respiratory Diagnostic Codes are not for application.

Based on the foregoing, the Board concludes that the Veteran's respiratory disability has been no more than 50 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Staged Ratings for Adjustment Disorder

The Veteran asserts that higher ratings are warranted for his service-connected adjustment disorder with anxiety and depressed mood, which is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9440, and was assigned a 30 percent rating prior to April 4, 2016, and then increased to 50 percent thereafter. 

Chronic adjustment disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9440.  Under this General Rating Formula, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Finally, a total, or 100 percent, rating is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one General Rating Formula for Mental Disorders.  
38 U.S.C. §§ 501, 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would, in many situations, be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.   

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scale scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Staged Rating: September 1, 2009, to January 15, 2014

From September 1, 2009, to January 15, 2014, the Board finds that the Veteran's psychiatric symptoms meet or more nearly approximate the criteria for a 50 percent rating, but not higher.  The evidence of record for this period reflects that the Veteran's adjustment disorder more nearly approximated occupational and social impairment with reduced reliability and productivity due to symptoms manifested by depressed mood, anhedonia, insomnia, fatigue, overeating, feelings of worthlessness, problems concentrating, and feeling restless, as well as some mood deficiencies, as evidenced by mild to moderate depression.

VA treatment records from April 2010 show that the Veteran endorsed the following psychiatric symptoms: depressed mood, anhedonia, insomnia, fatigue, overeating, feelings of worthlessness, problems concentrating, and feeling restless.  The Veteran denied suicidal and homicidal ideation as well as past attempts.  He stated that his health had been slow to recover since his surgery in August 2009.  The Veteran noted that he was feeling more depressed about his physical health about one month ago, but more recently he began taking steps to try and improve his health.  He started to practice relaxation exercises and walks on a regular basis.  He was encouraged about the progress he has made at this point.  The mental status examination showed a well-groomed appearance, normal alertness and orientation, appropriate, cooperative, and pleasant behavior, normal mood, full range affect, no suicidal or homicidal ideation or plans, relevant speech coherent, organized thoughts and goal directed, no delusions, hallucinations, as well as fair insight and judgment.  Other current risk factors were noted to include sleep disturbances, impulsivity, poor self-control, anxiety, and agitation.  The VA psychologist diagnosed depressive disorder, NOS, and assigned a GAF score of 65.

The Veteran received a VA examination in March 2011.  The examiner rendered a diagnosis of adjustment disorder with mixed anxiety and depressed mood due to the Veteran's service connected medical conditions, which the examiner further noted specifically stem from a motor vehicle accident that occurred during service.  The examiner reported that the Veteran's diagnosis also stems from chronic pain related to these issues.  The examiner noted that the Veteran's psychiatric condition did not preclude employment, but did affect his motivation to seek employment and keep a job.  The Veteran endorsed symptoms of sleep disturbance.  His memory was reported as normal with no report of panic attacks, suicidal or homicidal ideation, obsessive rituals, delusions or hallucinations, inappropriate behavior, impairment of judgment, abstract thinking or insight.  His affect was appropriate, but blunted with a cooperative, friendly attitude.  The Veteran was neatly groomed and dressed.  He was capable of handling his financial affairs.  He said that he was not working, but was attending college online in order to obtain a business management degree.  There was a report of depression related to his medical conditions and recurrent pain.  The examiner found that the Veteran's psychiatric symptoms resulted in reduced reliability and productivity.  The Veteran's symptoms also resulted in mood deficiencies, as evidenced by mild to moderate depression.  The examiner observed that the Veteran's neck problems profoundly affected his work, but his depression also affected his motivation to seek employment and keep a job.  There were no deficiencies in judgment, thinking, or family relations.  He was assigned a GAF score of 59.

Based on the foregoing, the Board finds that the Veteran's psychiatric symptoms during this period (e.g. sleep difficulty and mild to moderate depression) more nearly approximated a finding of occupational and social impairment with reduced reliability and productivity but were not demonstrated to be so frequent and disabling as to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The VA examiner found that the Veteran's mood was affected by mild to moderate depression and that his symptoms make it more difficult for him to look for work and probably contribute to his isolation from others.  His speech was not intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was able to converse with the VA examiner in a clear, coherent manner.  He did not exhibit near-continuous panic or depression that affected his ability to function independently, appropriately and effectively.  The VA examiner and VA psychologist of record during this time found the Veteran was able to maintain his personal hygiene, finances, and household without assistance.  The Veteran also denied any suicidal or homicidal ideation during this period.

The Board has carefully considered the Veteran's lowest GAF score of 59 during this period, which indicates moderate psychiatric symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A Board decision will consider all the evidence as to the extent of the disability including the GAF score.  Furthermore, GAF scores do not equate to specific levels of evaluation under the schedular criteria.  The Board finds the GAF score to be probative as it was reflective of the degree of severity regarding psychiatric symptoms or overall functional impairment caused by the psychiatric disability and was indicative of symptoms that the Veteran described to the VA examiner and VA psychologist.

The Board has also considered whether additional Diagnostic Codes are applicable for this period.  The evidence of record indicates that the Veteran's service-connected psychiatric disability was primarily manifested by symptoms of depressed mood, anhedonia, insomnia, fatigue, overeating, feelings of worthlessness, problems concentrating, and feeling restless, as well as some mood deficiencies, as evidenced by mild to moderate depression.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes.  The examiner was also found that the Veteran did not have any other psychiatric diagnosis that can be distinguished from his current diagnosis.  Furthermore, the Veteran's psychiatric symptoms are clearly accounted for in the 50 percent rating pursuant to DC 9440.  Thus, DC 9201 to 9435 and 9520 to 9521 are not for application.

Accordingly, the Board concludes that the Veteran's adjustment disorder was 50 percent disabling, but no higher, for the period from September 1, 2009, until January 15, 2014.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Staged Rating: January 16, 2014, to April 3, 2016

For the period from January 16, 2014, to April 3, 2016, the Board finds that the Veteran's psychiatric symptoms meet or more nearly approximate the criteria for a 70 percent rating, but not higher.  The evidence of record reflects that the Veteran's psychiatric disability was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to the following symptoms: depressed mood; anxiety; chronic sleep impairment; flattened affect; impaired judgment; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene.

The Veteran submitted a Disability Benefits Questionnaire (DBQ) for mental disorders that occurred in January 2014.  See Correspondence, received April 23, 2014.  A private psychologist evaluated the Veteran and diagnosed depressive disorder due to another medical condition, with mixed features.  There were no other mental disorders diagnosed at this time.  The Veteran was found to have occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran exhibited the following objective mental health symptoms: depressed mood; anxiety; chronic sleep impairment; flattened affect; impaired judgment; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran endorsed symptoms of anxiety, and increasing depressed mood, sleep problems, disturbance in motivation, poor concentration, frequent headaches, irritability, and "loss of desire."  He said that he lived alone and could do very little in the way of household tasks due to the pain that he experiences.  He endorsed occasional suicidal thoughts without intent due to pain caused by his other medical problems.  The examiner commented that the Veteran's mental disorder is due to his service-connected disabilities.  He said that the Veteran's diagnosis "significantly reduces workplace effectiveness (reliability and productivity in particular), and overall social functioning."  The private psychologist concluded that the severity of the Veteran's mental condition was present at the same level when his claim for compensation was filed in September 2009.  

Based on the foregoing, the Board finds that the Veteran's documented psychiatric symptoms (e.g. depressed mood; anxiety; chronic sleep impairment; flattened affect; impaired judgment; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene) were not demonstrated to be so frequent and disabling as to result in total occupational and social impairment.  The private examiner's evaluation during this period found that the Veteran's other medical problems interfere with his routine activities, which increased his depression.  The private psychologist noted that the Veteran "sometimes" had suicidal thoughts due to the pain and general discomfort caused by his other medical problems, but that he denied any plan for self-harm.  The private psychologist did not comment on the Veteran's appearance, orientation, attention, or concentration.

The Board has also considered whether additional Diagnostic Codes are applicable for this period.  The evidence of record indicates that the Veteran's service-connected adjustment disorder disability was primarily manifested by the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur less than weekly; chronic sleep impairment; mild memory loss; impairment of short-and long-term memory; flattened affect; intermittently illogical, obscure, or irrelevant speech; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships, and; impaired impulse control.  The Board carefully considered the report of suicidal ideation, however finds that this does not warrant a higher rating as the Veteran expressed infrequent ideation and all other treatment records show he denied any intent.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes.  The Board notes that the private psychologist diagnosed depressive disorder and not adjustment disorder; however, based on the reasoning of the April 2016 VA examination (as explained below), the Veteran's psychiatric symptoms are clearly accounted for in the 70 percent rating pursuant to DC 9440.  Thus, DC 9201 to 9435 and 9520 to 9521 are not for application.

Accordingly, the Board concludes that the Veteran's adjustment disorder was 70 percent disabling, but no higher, for the period from January 16, 2014, to April 3, 2016.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Staged Rating: Since April 4, 2016

For the period since April 4, 2016, the Board finds that the Veteran's psychiatric symptoms meet or more nearly approximate the criteria for a 50 percent rating, but not higher.  The evidence of record reflects that the Veteran's adjustment disorder was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation due to the following symptoms: depressed mood; suspiciousness; chronic sleep impairment; impairment of short and long term memory; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting.

On VA examination in April 2016, the Veteran was diagnosed with adjustment disorder with depressed mood.  The examiner found that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran told the examiner that he moved since the 2011 private mental disorder examination.  He said that he lives alone and that he has adequate housing.  He stated that his children also live in the same city.  The Veteran said that he has a good relationship with them and he gets to see them about twice per month along with his grandchildren.  He stated that his hobbies include collecting records and coins, writing poetry, and working to keep his health up.  He said that he started engaging in more activities starting in 2012 and has continued to engage to keep himself busy.  He remained unemployed at this time and had not finished his online college degree due to his difficulty with typing caused by his injuries.  The Veteran said that he did not engage in regular mental health treatment.  He told the examiner that he was evaluated over the phone in 2011, but was not seen again by the private psychologist that conducted the DBQ.  The Veteran told the examiner that the 2011 private psychologist was hired by his attorney.  According to the Veteran, current symptoms included depression, problems going to sleep, guarded behavior, occupational problems because he cannot get a job, getting upset with others when he cannot depend on them, but said he is doing better now and "just trying to maintain."  The Veteran denied any homicidal or suicidal ideation, plan, or intent.  

The April 2016 VA examiner found that the Veteran exhibited the following objective mental health symptoms: depressed mood; suspiciousness; chronic sleep impairment; impairment of short and long term memory; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting.  Behavioral observations included the following: orientation times four, alert and attentive; appropriately dressed/groomed, good hygiene; cooperative behavior; normal tone, rate, and prosody of speech; good eye contact; normal though process and content; non perceptual disturbance reported or noted; fair insight; good judgment; neutral mood; congruent and appropriate affect; denied suicidal and homicidal ideation; normal interest level; no guilt reported, and; low energy.  The Veteran did not have any other symptoms attributable to mental disorders.  He was found competent to manage his financial affairs.

The April 2016 VA examiner commented that Veteran continues to meet criteria for adjustment disorder with depressed mood.  His stressor of service-related injuries and subsequent pain continued to be present.  His mood was related to the fact that he was unable to do things that he used to be able to do (loss of functioning) and experience of chronic pain.  The VA examiner pointed out that the private psychologist pointed to a scholarly article regarding Depression, Pain and Comorbid Medical Conditions in the Journal of Clinical Psychiatry from 2013.  The examiner commented that this article outlines how depression often co-exists when a person also has a chronic pain condition, which holds true for the Veteran.  However, the examiner found that the private psychologist was erroneous in giving the diagnosis of depressive disorder due to another medical condition because this diagnosis requires that the depression is the "direct pathophysiological consequence of another condition" (DSM-V).  The examiner said that there is no clear evidence in the literature that suggests pain itself causes pathophysiological changes resulting in depression.  The examiner opined that adjustment disorder is a better representation of the pattern of symptoms experienced by the Veteran.  The examiner reasoned that the Veteran continued to have depressed mood and ruminating thoughts related to his injuries and associated pain.  He also had depressed mood and ruminating thoughts related to his loss of functioning, particularly occupational functioning.  The Veteran's current impairments in occupational functioning were found to be mainly due to his physical health problems, and his adjustment disorder with depressed mood contributed significantly as indicated above.

Based on the foregoing, the Board finds that the Veteran's documented psychiatric symptoms (e.g. depressed mood; suspiciousness; chronic sleep impairment; impairment of short and long term memory; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting) were not demonstrated to be so frequent and disabling as to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiner did not find the Veteran's symptoms interfere with his routine activities.  His speech was not intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was able to converse with the examiner in a clear, coherent manner.  He did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively.  The examiner of record during this period of the appeal found the Veteran was able to maintain his personal hygiene, finances, and household without assistance.

The Board has also considered whether additional Diagnostic Codes are applicable for this period.  The evidence of record indicates that the Veteran's service-connected psychiatric disability was primarily manifested by the following symptoms: depressed mood; suspiciousness; chronic sleep impairment; impairment of short and long term memory; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes.  Moreover, the VA examiner also found that the Veteran did not have any other psychiatric diagnosis other than adjustment disorder with depressed mood.  The VA examiner also commented on the prior DBQ performed by the private psychologist.  The VA examiner noted that the private psychologist pointed to a scholarly article regarding Depression, Pain and Comorbid Medical Conditions in the Journal of Clinical Psychiatry from 2013.  The VA examiner explained that this article outlines how depression often co-exists when a person also has a chronic pain condition.  The VA examiner agreed that this holds true for the Veteran; however, the VA examiner opined that the private psychologist was erroneous in giving the diagnosis of depressive disorder due to another medical condition because this diagnosis requires that the depression is the "direct pathophysiological consequence of another condition" (DSM-V).  The VA examiner commented that there is no clear evidence in the literature that suggests pain itself causes pathophysiological changes resulting in depression.  Accordingly, the VA examiner opined that the adjustment disorder is a better representation of the pattern of symptoms experienced by the Veteran.  The VA examiner said that the Veteran continues to have depressed mood and ruminating thoughts related to his injuries and associated pain.  In addition, the VA examiner found that he also has depressed mood and ruminating thoughts related to his loss of functioning, particularly occupational functioning.  Lastly, the VA examiner found that the Veteran's current impairments in occupational functioning are mainly due to his physical health problems and his adjustment disorder with depressed mood contributes significantly as indicated above.  Based on the above, the Veteran's psychiatric symptoms are clearly accounted for in the 50 percent rating pursuant to DC 9440.  Thus, DC 9201 to 9435 and 9520 to 9521 are not for application.

Accordingly, the Board concludes that the Veteran's psychiatric disability was 50 percent disabling, but no higher, since April 4, 2016.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Rating for Headaches

The Veteran contends that the service-connected tension headaches warrant a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 8100.

Tension headaches are rated under 38 C.F.R. § 4.124a, DC 8100, which provides a noncompensable rating for less frequent attacks.  A 10 percent rating is warranted with evidence of prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  Although prostrating attacks are not defined in the rating criteria, medical guidance used by the VA Compensation Service suggests that such an attack causes one a lack of strength to the point of exhaustion.  See VA Compensation Service's Medical Electronic Performance Support System.

The Board has considered whether higher or separate ratings are warranted under the other Diagnostic Codes used to rate headaches, but find that none applies.  Therefore, higher or separate ratings under other Diagnostic Codes are not warranted.  See 38 C.F.R. § 4.124a, DCs 8103, 8104, 8105, 8106, 8107, 8108.

After a full review of the record, and as discussed below, the Board concludes that a rating of 10 percent, and no higher, is not warranted for the Veteran's service-connected tension headaches.  

The Veteran received a pre-discharge VA examination in April 2009.  The examiner noted a prior diagnosis of a head injury, but found that the Veteran currently described symptoms most consistent with a diagnosis of tension headaches.  The neurologic examination was objectively unremarkable.  The Veteran endorsed headaches approximately three times per week, lasting 30 minutes at a time.  He treated these symptoms with over-the-counter pain reliever.  The examiner did not find the headaches caused any functional impairment.

VA treatment records throughout the period on appeal document that the Veteran repeatedly denied any symptoms of headaches, dizziness, or blurred vision.

On VA examination in March 2016, the examiner noted the Veteran was diagnosed with tension headaches since 2005.  The Veteran endorsed headaches that developed in the crown and parietal area of the head that were throbbing in nature.  He said the headaches were triggered by barometric changes and prolonged sunlight exposure.  He described headache symptoms characterized by feeling tightness in the back of the head.  The Veteran said that headaches occurred two to three times per week and ingested 600 milligrams of Ibuprofen to relieve the symptoms.  The examiner's evaluation of the Veteran's symptoms showed pulsating or throbbing head pain that was localized to one side of the head, as well as light-headedness and blurred vision.  The typical duration of head pain was less than one day and was usually located on the right side of the head.  The Veteran was found to experience characteristic prostrating attacks of migraine headache pain with less frequent attacks over the last several months.  He did not have very prostrating or prolonged attacks productive of severe economic inadaptability.  There were no other pertinent physical findings, complications, conditions, signs, symptoms, or scars.  The examiner found that the Veteran's headaches did not affect his ability to work.  She also commented that the Veteran has chronic cervical spine problems and that it is likely that some of the pain may be referred and contributes to his headaches.  She found that the description given by the Veteran of his headaches is more compatible with migraine type headaches.  She noted that his headaches seem to be controlled with use of Ibuprofen.  Lastly, the examiner said that headaches that are associated with mild head trauma generally resolve within 3 months.

Based on the foregoing, the Veteran is entitled to no more than a 10 percent rating throughout the period on appeal as the Veteran's symptoms more nearly approximated pulsating or throbbing head pain that was localized to one side of the head, as well as light-headedness and blurred vision.  The typical duration of head pain was less than one day and was usually located on the right-side of the head.  The Veteran was found to experience characteristic prostrating attacks of migraine headache pain with less frequent attacks over the last several months.  The Veteran did not endorse prostrating attacks or an inability to perform at work during this period.  The evidence also does not show that headaches resulted in severe economic inadaptability.  Considering these characterizations and the fact that treatment records do not consistently demonstrate objective findings the Board finds that a rating in excess of 10 percent is not warranted as at no point throughout the period on appeal was the Veteran's headaches shown to have more nearly approximated symptoms of characteristic prostrating attacks averaging once a month over the last several months.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his headaches.  To the extent the Veteran contends that the headaches are more disabling than the currently assigned rating reflects, the Board notes that the Veteran is able to report symptomatology relating to headache pain because this requires only personal knowledge as it comes through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also acknowledges the Veteran's point of view regarding his statements of worsened symptoms.  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned treatment records and VA examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners and each provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria used for this service-connected disability.  Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his headaches.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran is diagnosed with tension headaches.  Accordingly, DC 8100 is the most appropriate Code to use.  See Butts v. Brown, 5 Vet. App. 532.  There is no medical or lay evidence of other headache symptoms that would not result in the pyramiding of other headache-related Diagnostic Codes.  The Board has considered whether higher ratings are available.  At no time during the pendency of this appeal has the Veteran's headaches been shown to meet or more nearly approximate the criteria used to warrant a 30 percent rating.  See 38 C.F.R. § 4.7.  The Board recognizes that the frequency and perceived severity of his headaches may be analogous to compensable migraine headaches averaging one in two months over the last several months, but throughout the entire rating period the headaches have remained functionally less disabling than migraine headaches "with characteristic prostrating attacks occurring on an average once a month over the last several months," as required for the grant of a 30 percent rating under DC 8100.  The Veteran's tension headaches have been frequent and severe enough to be productive of right-sided head pain and tightness (see VA examinations), but have not included frequent symptoms of vertigo and vomiting.  Moreover, the Veteran's symptoms have not resulted in severe economic adaptability.  Therefore, the Board finds that at most, a 10 percent rating is warranted because the evidence shows that the Veteran has tension headaches with characteristic prostrating attacks averaging one in two months over the last several months.  As a result, the Veteran's symptoms associated with headaches are clearly accounted for in the 10 percent rating pursuant to DC 8100.  Thus, other Diagnostic Codes are not for application.

Based on the foregoing, the Board concludes that the Veteran's migraine headaches have been no more than 10 percent disabling throughout the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records from SSA, private, and VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims.  During the examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in February 2016.  The Board instructed the AOJ to schedule VA examinations and conduct additional record development, and then to readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 


ORDER

A rating in excess of 50 percent for a respiratory disability is denied.

A 50 percent rating, and no higher, from September 1, 2009, until January 15, 2014, for an adjustment disorder is granted.

A 70 percent rating, and no higher, from January 16, 2014, to April 3, 2016, for an adjustment disorder is granted.

A rating in excess of 50 percent since April 4, 2016, for an adjustment disorder is denied.

A 10 percent rating, and no higher, for tension headaches is granted.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The VA examinations of record are insufficient for determining the proper disability ratings for the Veteran's cervical and thoracolumbar spine based on the recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing.  However, the examinations of record with respect to the disabilities on appeal do not meet these requirements.  Accordingly, remand is warranted so that a new examination may be conducted and, if possible, an opinion may be obtained with respect to the findings of previous examinations.

Based on the foregoing, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, an additional examination is necessary under 38 C.F.R. § 3.159(c)(4) (2017).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that additional examinations are warranted.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability cannot be adjudicated until the rating issues are addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, these issues are REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination.  The examiner should describe in detail the current status of the service-connected cervical and lumbar spine disabilities and all related manifestations.  The examiner should test and record range of motion in active motion, passive motion, weight bearing, and nonweight bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

a)  The VA examiner should indicate all present symptoms and manifestations from the Veteran's service-connected cervical and lumbar spine disabilities, as rated according to manifestation of limitation of motion.  

b)  The examiner should report complete range of motion findings for the spine.  Range of motion measurement should be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


